DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Priority
The instant application claims priority to IN 201911007700, which was filed on 2/27/2019.  A certified copy of the Indian patent application has been received.


Claims 1-10 are pending.
      Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Claims:
1. (Original) A method for allowing a secure access to a microservice, the method comprising:
	receiving, by a processor, a request from a user device at an Application Programming Interface (API) gateway, wherein the request comprises a Uniform Resource Locator (URL) associated to a microservice;
	identifying, by the processor, a set of input parameters from the URL, wherein the set of input parameters indicates information about the user device and the microservice;
	validating, by the processor, the set of input parameters to provide a list of valid input parameters by comparing data type of each input parameter with a predefined list of valid data type for each input parameter;
	extracting, by the processor, a request pattern from the URL to identify an operation to be performed at the mircoservice, wherein the request pattern is extracted by using machine learning techniques on historical data associated to the request pattern;
	tracking, by the processor, an Internet Protocol (IP) address associated to the URL in order to form a group of one or more IP addresses corresponding to the microservice, wherein the IP address is a subset of input parameters;
	detecting, by the processor, user credentials from the request to allow an access to the microservice when requested by the user device;
	generating, by a processor, a decision tree by using a supervised machine learning technique on the list of valid input parameters, the request pattern, the group of one or more IP address, and the user credentials, wherein the decision tree comprises rules to allow the access to the microservice;
	creating, by the processor, a stateless identity token at the API to encrypt the request, wherein the stateless identity token is created based on the user credentials and at least one rule applicable to the request; and
verifying, by the processor, the stateless identity token to allow a secure access to the microservice.
2. (Currently Amended) The method of claim 1 further comprises:
identifying the rules from a predefined repository comprising rules for each branch of the decision tree; and
	creating the rules based on the list of valid input parameters, the request pattern, the group of one or more IP address, and the user credentials, wherein the rules are created for each branch when the predefined repository is out of rules.
3. (Original) The method of claim 1, wherein the set of input parameters are a user name, user roles and permission, a location of the user device, an age of the request, a frequency of requests, a time gap between two requests, a count of requests made by the user device in a session, an access location pattern, and a location change pattern.
4. (Original)  The method of claim 1, wherein the API gateway acts as a single point of entry for a group of microservices.
5. (Original) A system for allowing a secure access to a microservice, the system comprises:
	a processor;
	a memory coupled to the processor, wherein the processor executes a set of instructions stored in the memory to:
	receive a request from a user device at an Application Programming Interface (API) gateway, wherein the request comprises a Uniform Resource Locator (URL) associated to a microservice;
	identify a set of input parameters from the URL, wherein the set of input parameters indicates information about the user device and the microservice;
	validate the set of input parameters to provide a list of valid input parameters by comparing data type of each input parameter with a predefined list of valid data type for each input parameter;
	extract a request pattern from the URL to identify an operation to be performed at the mircoservice, wherein the request pattern is extracted by using machine learning techniques on historical data associated to the request pattern;
	track an Internet Protocol (IP) address associated to the URL in order to form a group of one or more IP addresses corresponding to the microservice, wherein the IP address is a subset of input parameters;
	detect user credentials from the request to allow an access to the microservice when requested by the user device;
	generate a decision tree by using a supervised machine learning technique on the list of valid input parameters, the request pattern, the group of one or more IP address, and the user credentials, wherein the decision tree comprises rules to allow the access to the microservice;
	create a stateless identity token at the API to encrypt the request, wherein the stateless identity token is created based on the user credentials and at least one rule applicable to the request; and
	verify the stateless identity token to allow a secure access to the microservice.
6. (Currently Amended) The system of claim 5 further comprises:
	identifying the rules from a predefined repository comprising rules for each branch of the decision tree; and
	creating the rules based on the list of valid input parameters, the request pattern, the group of one or more IP address, and the user credentials, wherein the rules are created for each branch when the predefined repository is out of rules.
7. (Original) The system of claim 5, wherein the set of input parameters are a user name, user roles and permission, a location of the user device, an age of the request, a frequency of requests, a time gap between two requests, a count of requests made by the user device in a session, an access location pattern, and a location change pattern.
8. (Original) The system of claim 5, wherein the API gateway acts as a single point of entry for a group of microservices.
9. (Original) A non-transitory computer readable medium embodying a program executable in a computing device for allowing a secure access to a microservice, the program comprising:
	a program code for receiving a request from a user device at an Application Programming Interface (API) gateway, wherein the request comprises a Uniform Resource Locator (URL) associated to a microservice;
	a program code for identifying a set of input parameters from the URL, wherein the set of input parameters indicates information about the user device and the microservice;
	a program code for validating the set of input parameters to provide a list of valid input parameters by comparing data type of each input parameter with a predefined list of valid data type for each input parameter;
	a program code for extracting a request pattern from the URL to identify an operation to be performed at the mircoservice, wherein the request pattern is extracted by using machine learning techniques on historical data associated to the request pattern;
	a program code for tracking an Internet Protocol (IP) address associated to the URL in order to form a group of one or more IP addresses corresponding to the microservice, wherein the IP address is a subset of input parameters;
	a program code for detecting user credentials from the request to allow an access to the microservice when requested by the user device;
	a program code for generating a decision tree by using a supervised machine learning technique on the list of valid input parameters, the request pattern, the group of one or more IP address, and the user credentials, wherein the decision tree comprises rules to allow the access to the microservice;
	a program code for creating a stateless identity token at the API to encrypt the request, wherein the stateless identity token is created based on the user credentials and at least one rule applicable to the request; and
	a program code for verifying the stateless identity token to allow a secure access to the microservice.
10. (Currently Amended) The program of claim 9 further comprises:
 a program code for identifying the rules from a predefined repository comprising rules for each branch of the decision tree; and
	creating the rules based on the list of valid input parameters, the request pattern, the group of one or more IP address, and the user credentials, wherein the rules are created for each branch when the predefined repository is out of rules.	

				      Allowable Subject Matter
Claims 1-10 are allowed.
Reason for allowance
The invention defined in claims 1-10 are not suggested by the prior art of record. 
The prior art of record (in particular, Kamp; Rolf F. US 9258369, Ruhlen; Matthew US 7376650, Sutton; Martin Andrew US 20220027428, Gordon; Michael US 20170272485
Devine; John US 20170177650, Haeri; Arsalan US 7734651, Greenberg; Steven Miles US 20100299347, Uppala; Sudhaker US 20100217772, Keller; Steven A. US 20190230189, and Heffernan; Ronan US 20140156761) singly or in combination does not disclose, with respect to independent claim 1 “tracking, by the processor, an Internet Protocol (IP) address associated to the URL in order to form a group of one or more IP addresses corresponding to the microservice, wherein the IP address is a subset of input parameters;
detecting, by the processor, user credentials from the request to allow an access to the microservice when requested by the user device;
generating, by a processor, a decision tree by using a supervised machine learning technique on the list of valid input parameters, the request pattern, the group of one or more IP address, and the user credentials, wherein the decision tree comprises rules to allow the access to the microservice;

creating, by the processor, a stateless identity token at the API to encrypt the request,
wherein the stateless identity token is created based on the user credentials and at least one rule applicable to the request; and
verifying, by the processor, the stateless identity token to allow a secure access to the microservice.” and similar limitations of independent claims 5 and 9 in combination with the other claimed features as a whole.
Therefore independent claims 1, 5 and 9 are allowed.
Dependent claims 2-4, 6-8 and 10 are also allowed based on their dependencies on independent claims 1, 5 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493